Opinion by
Judge Peters :
It appears from the evidence of Henning, and a map of the ground filed in the papers that to begin at the intersection of Pope street with the Shelbyville and Louisville turnpike, and run thereon westwardly along the line and parallel with said pike seventy-five feet; thence northwestwardly at right angles with said turnpike seventy-five feet to the line of said Pope street; thence southwardly a straight line to the beginning, will deflect from the line of Pope street and from a right angle 2^2 degrees. But the last line of the lot, according to the calls of the deed, must run with the line of Pope street, which is known and recognized by the parties and is made the southern boundary of the lot, that being an established line the courses in the deed must be made to conform to that line. This is according to well established authority, and as the judgment only reformed the deed so as to make it conform in letter to its legal effect, appellant is not prejudiced.
Wherefore the judgment is affirmed.